DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti WO 2015/034965 in view of Hoover US 2015/0168178 in further view of Yang US 2014/0328147.
Regarding claim 1, Zambetti discloses an electronic wrist or pocket watch, comprising - a case (element 102), - display means (Figs. 36, element 106, 3610) for displaying a plurality of symbols (204), - processing means in signal communication with the display means (element 3606), and configured for controlling said display means in a manner such that the display means will display a screen where a first symbol is selected among a plurality of available symbols that correspond to a variety of functions ([0056]-[0062] i.e. with each  rotation a new group of symbols is selected), the plurality of available symbols being displayed at a plurality of locations on the screen (see Fig. 36) -a rotary crown (element 108, element 3614), associated with the case, and - motion detection means configured for detecting at least the rotary motion of said crown [0052] (i.e. sensor for converting physical movement into electrical signals including capacitive touch technology), wherein said motion detection means is in signal communication with the processing means, and wherein said processing means is also configured for controlling the display means in a manner such that, when the rotary crown is turned, a second symbol, different from the first symbol, will be selected among the plurality of available symbols. [0056]-[0062] Zambetti also discloses in [0108] that the computing system described 3600 applies to the user interface techniques described above (i.e. all embodiments), (i.e. from Figs. 5-7 [0058]-[0063] the groups of symbols are selected until the “clock symbol”, which is different from the first group of symbols is selected, Fig. 32 and [0086] describes another interpretation of selecting an icon via thumbnail traversal 3206 by rotating the crown which selects a singular different symbol from a first symbol, and Fig. 36 [0051]-[0055] [0108] describe the arrangement of the processor connected with the various electronic components as claimed). 
Zambetti does not disclose  the rotary crown is also configured in a manner such that the rotary crown can be moved along an axis of rotation of said rotary crown, so that the rotary crown can be extracted from the case, wherein the motion detection means comprise a translation sensor in signal communication with the processing means, and configured for detecting extraction of the rotary crown from the case, and wherein the processing means is also configured for activating an application associated with a second symbol when the translation sensor detects the extraction of the rotary crown from the case. Zambetti in Fig. 36 as described above also does not disclose the plurality of available symbols are displayed at a plurality of spaced apart locations on the screen, and one of the plurality of spaced apart locations being a fixed, reserved location, and when any one of the plurality of available symbols that are at the spaced apart locations on the screen is selected by rotation of the rotary crown, the selected symbol is always located at the fixed, reserved location, the fixed, reserved location being disposed proximate to the rotary crown.
However, Hoover discloses the electronic wrist watch where the rotary crown (10) is also configured in a manner such that the rotary crown can be moved along an axis of rotation of said rotary crown (abstract), so that the rotary crown can be extracted from the case, wherein the motion detection means comprise a translation sensor in signal communication with the processing means (50), and the translation sensor being configured for detecting extraction of the rotary crown from the case [0078]-[0087], and wherein the processing means is also configured for activating an application associated with a second symbol when the translation sensor detects the extraction of the rotary crown from the case [0003], [0018],[0019],[0078]-[0087].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zambetti as suggested by Hoover because doing so allows the user to activate different modes of the watch. 
Further, Yang discloses an electronic wrist watch with a plurality of available symbols (53) are displayed at a plurality of spaced apart locations on the screen, and one of the plurality of spaced apart locations being a fixed, reserved location, and when any one of the plurality of available symbols that are at the spaced apart locations on the screen is selected by rotation of the rotary crown, the selected symbol is always located at the fixed, reserved location, the fixed, reserved location being disposed proximate to the rotary crown (40), see Fig. 13A [0069]-[0070] (i.e. the fixed reserved location is the location where the “selected item 53 is enlarged”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zambetti and Hoover to have the symbols be displayed at spaced apart locations and a fixed reserved location for the selected symbol as suggested by Yang because doing so allows the user to know which symbol is selected at any given moment and to provide for a desired aesthetic result.
Regarding claim 6, Zambetti, Hoover, and Yang discloses the watch, wherein the rotary crown insertable into the case, see Zambetti [0052], Hoover abstract.  
Regarding claim 7, Zambetti, Hoover, and Yang further discloses the watch, wherein the translation sensor is further configured to detect insertion of the rotary crown into/from the case, see Zambetti [0052], Hoover, abstract [0003], [0018],[0019],[0078]-[0087].
Regarding claim 13, Zambetti, Hoover, and Yang discloses the watch, wherein the processing means are is also configured for controlling the display means in a manner such that the processing means will generate the screen which includes the plurality of available symbols, wherein the second symbol when selected is bigger than any other displayed symbols, see Zambetti Fig. 6 to Fig. 7 [0061]-[0063], and Fig. 32 [0086], Yang Fig. 13A.  
Regarding claim 14, Zambetti, Hoover, and Yang discloses a method of use of a watch according to claim 1, comprising a selection step, wherein the second symbol is selected by turning the rotary crown, see Zambetti Fig. 6-7 [0061][-0063] (i.e. rotating the crown selects the clock symbol).  
Regarding claim 15, Zambetti, Hoover, and Yang further discloses the method, comprising an application activation step, wherein the application associated with the second symbol is started by inserting and/or extracting the rotary crown into/from the case of said watch see Zambetti [0052], Hoover, abstract [0003], [0018],[0019],[0078]-[0087].
Regarding claim 17, Zambetti, Hoover, and Yang further disclose the electronic wrist or pocket watch, wherein the plurality of spaced apart locations are spaced apart laterally and vertically on the screen, see Zambetti Fig. 32 and Yang Fig. 13A.
Alternatively, other embodiments of Zambetti (see e.g., Fig. 33) and Yang (Fig. 13B) disclose plurality of spaced apart locations laterally and vertically on the screen.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have laterally and vertically spaced locations as suggested by other embodiments of Zambetti and Yang because doing so allows for a particular desired aesthetic effect to provide different focal points for different icons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zambetti, Hoover, and Yang in view of Hayashi US 2008/0084792.
Regarding claim 16, Zambetti, Hoover, and Yang discloses the watch as described in the paragraphs above.
Zambetti, Hoover, and Yang does not disclose the watch comprising a method for recharging the watch, comprising a recharge step, wherein said watch is recharged by turning the rotary crown that operates the electric generator 
However, Hayashi (Fig. 1) discloses a watch comprising energy recovery means (element 5) and accumulation means (i.e. capacitive secondary cell) that can supply power to said watch, wherein the energy recovery means is electrically connected to the accumulation means, and wherein the energy recovery means is configured for converting the current generated by the motion detection means into a current that can be accumulated into the accumulation means, see Hayahsi [0069]-[0071],[0073], which has a method for recharging the watch, comprising a recharge step, wherein said watch is recharged by turning the rotary crown that operates the electric generator, see Hayashi [0069]-[0071],[0073]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zambetti, Hoover, and Yang to include an energy recovery means in the motion detection means as suggested by Hayashi because doing so allows the user to store electric power and reduce the times the secondary cells (e.g. batteries, capacitors, etc.) must be changed, extending the life of the watch.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zambetti, Hoover, and Yang in view of Kim 1 US 2011/0070924 in further view of Kim 2 US 2007/0211042.
Regarding claim 4, Zambetti, Hoover, and Yang further discloses the watch wherein the processing means are is also configured for controlling the display means in a manner such that they will generate a screen where the symbols can be displayed in many ways including in a list format (Fig. 32), in circle trajectory (Fig. 6, 11, 34) in a grid (Fig. 4, 5, 12-23), and that, when said crown is turned, the symbols will be selected sequentially in the list format (see Zambetti Fig. 32 [0086])
Zambetti, Hoover, and Yang does not disclose the symbols displayed in a spiral trajectory and wherein the processing means is also configured in a manner such that, when the second symbol which is located at one end of a spiral trajectory is selected, turning the rotary crown in one of several possible directions will result in the selection of the symbol located at the other end of the spiral trajectory. 
However, Kim 1 discloses a user interface for a mobile communication device which presents information to the user in a circle configuration (Fig. 4A), in a list configuration (Fig. 5) or a spiral configuration in Fig. 6 [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the list format user interface of Zambetti and Hoover to have the icons be displayed in a spiral trajectory as suggested by Kim 1 because doing so provides the user a desired aesthetic effect and organized to a user’s preference (e.g. most recently or frequently used on the inside of the spiral, as further suggested Zambetti [0080],[0081])
Additionally, Kim 2 discloses a watch with a list of selected text items where the processing means is configured in a manner such that, when a text item located at one end of the list (i.e. 1. Message Box or 3. Multi Mail), turning the crown in one of the possible directions will result in the selection of the text item located at the other end of the list (i.e. 1 -> 3 or 3->1) [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Zambetti, Hoover, and Yang, and Kim 1 to be able to select the beginning/end symbol of the spiral trajectory from the opposite end/beginning symbol as suggested by the user interface of Kim 2 because doing so reduces the amount the crown needs to be rotated and shortens the time to reach the desired symbol (i.e. instead of having to cycle backwards through all the symbols, just one movement to reach the desired one).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zambetti, Hoover, and Yang in view of Kagayama US 2014/0305783 in further view of Hayashi.
Regarding claim 8, Zambetti, Hoover, and Yang as described in the paragraphs above further discloses the watch comprises a transmission shaft coupled to the rotary crown (20), wherein the translation sensor comprises a capacitive sensor (Zambetti [0052], Hoover [0033]) coupled to said transmission shaft in a manner such that, when the crown of the device is extracted and/or inserted into the case, the capacitive sensor generates an electric current that can be detected by the processing means (Zambetti [0052], Hoover, abstract [0003], [0018],[0019],[0078]-[0087]) 
Zambetti, Hoover, and Yang as described in the paragraphs above do not disclose the watch wherein the translation sensor comprises a piezoelectric element or includes a shaft of an electrinc generator, which is included as a part of the watch.
However, Kagayama discloses a button [0003] with a transmission shaft (element 40P) coupled to the top of button (element 30P), wherein a translation sensor comprises a piezoelectric element (element 20P [0006]) coupled to said transmission shaft in a manner such that, when the button is extracted and/or inserted into the case said piezoelectric element can be deformed, thereby producing an operation input, see Figs. 15A, to 15B [0003]-[0013].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the translation sensor of Zambetti, Hoover, and Yang to comprise a piezoelectric element as suggested by Kagayama because doing so produces a haptic feedback to the user to notify the operation has been completed. Furthermore, simply substituting one known translation sensor (e.g. capacitive) for another (e.g. piezoelectric) would provide the predictable result that a translation input would be detected by the processing means of the watch.
Additionally, Hayashi (Fig. 1) discloses a crown (element 7) with a motion detection means that comprises an electric generator (element 5), the shaft of which is coupled to the crown (i.e. shaft of rotor coupled via gear train 8, 9, 10, 11, 12, 13, and 4), wherein, when the crown is turned, the generator will generate an electric current that is able to be detected by the processing means, see [0069]-[0071], the electric generator also being configured as an electric motor (i.e. inherently electric generators can be capable of being configured as electric motors by reversing the polarity of the terminals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zambetti, Hoover, Yang, and Kagayama to include an electric generator in the motion detection means as suggested by Hayashi because doing so allows the user to store electric power and rely less on other power sources, such as batteries, extending the life of the watch.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zambetti, Hoover, Yang, Kagayama, and Hayashi in further view of Deng US 2005/0134149.
Regarding claim 11, Zambetti, Hoover, Yang, Kagayama, and Hayashi disclose the watch as described in the paragraphs above. 
Zambetti, Hoover, Yang, Kagayama, and Hayashi do not disclose the watch, wherein the translation sensor comprises also an accelerometric mass positioned on the piezoelectric element and integral therewith, wherein said accelerometric mass is configured for generating a force that will deform said piezoelectric element when said watch is subjected to an acceleration.  
However, Deng discloses an accelerometric mass (Fig. 9 element 902) positioned on the piezoelectric element (element 901, which is similar to the piezoelectric element of Kagayama) and integral therewith (i.e. bonded with element 912, 915) [0027], wherein said accelerometric mass is configured for generating a force that will deform said piezoelectric element when the device is subjected to an acceleration, [0004],[0027].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the translation sensor of Zambetti, Hoover, Yang, Kagayama, and Hayashi to also include an accelerometric mass as suggested by Deng because doing so allows the user to store electric power and rely less on other power sources, such as batteries, extending the life of the watch.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, and 11, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In particular, the amendments to the claims necessitate the new grounds of rejection under 35 USC 103 set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on M: 11:30-3:30; T: 1-6; W: 11:30-6:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844